Case 2:18-cv-08131-JLS-JC Document 39 Filed 03/22/21 Page 1 of 2 Page ID #:455



 1
 2
 3
 4
 5
 6
 7
 8                      IN THE UNITED STATES DISTRICT COURT
 9                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
      ALBERT CAMACHO,                             Case No. 2:18-cv-08131-JLS-JC
12
                                     Plaintiff,
13
                  v.                              ORDER ACCEPTING FINDINGS,
14                                                CONCLUSIONS, AND
                                                  RECOMMENDATIONS OF
15    A. GAFFNEY et al.,                          UNITED STATES MAGISTRATE
                                                  JUDGE
16                                Defendants.
17
18          The Court has conducted the review required by 28 U.S.C. § 636 and accepts
19    the findings, conclusions and recommendation of the Magistrate Judge reflected in
20    the November 29, 2020 Report and Recommendation of United States Magistrate
21    Judge.
22          IT IS HEREBY ORDERED:
23          1.    The parties’ requests for judicial notice are denied as moot.
24          2.    Defendants’ Motion to Dismiss is denied.
25          3.    Defendants shall file an Answer to the First Amended Complaint
26                within fourteen days of the entry of this Order.
27    ///
28
                                              1
Case 2:18-cv-08131-JLS-JC Document 39 Filed 03/22/21 Page 2 of 2 Page ID #:456



 1         IT IS FURTHER ORDERED that the Clerk serve copies of this Order on
 2    plaintiff and counsel for defendants.
 3         IT IS SO ORDERED.
 4
      Dated: March 22, 2021
 5
 6                                            ____________________________________
                                              HONORABLE JOSEPHINE L. STATON
 7                                            UNITED STATES DISTRICT JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
